Citation Nr: 1007955	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-34 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement 
(NOD) in response to a November 2006 decision denying his 
claim for service connection for hearing loss.

2.  Entitlement to Post-Vietnam Era Veterans' Educational 
Assistance Program (VEAP) (Chapter 32) educational benefits.

3.  Entitlement to Montgomery GI Bill (MGIB) (Chapter 30) 
educational benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from June 
1978 to June 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
November 2006 and more recent January, February, and June 
2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

As support for his claims, the Veteran testified at a hearing 
at the RO in September 2009 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board hearing.  


FINDINGS OF FACT

1.  The RO's November 2006 decision denied the Veteran's 
claim for service connection for hearing loss.  Notice of 
this denial was sent to him on November 28, 2006.  The RO 
enclosed VA Form 4107 explaining his procedural and appellate 
rights, in the event he wanted to contest the decision.

2.  He had until November 28, 2007, i.e., one year from 
receiving notification of that decision denying his claim for 
hearing loss, to file a timely NOD to initiate an appeal of 
that decision; instead, his NOD was not received until 
slightly later, on December 10, 2007.

3.  Education benefits under VEAP (Chapter 32) require that 
the Veteran have contributed to the VEAP fund while in 
service and still have money available for benefits.  He 
received a full refund of his VEAP contributions, in the 
amount of $1,275.00 on January 1, 1982.

4.  Education benefits under MGIB (Chapter 30) require active 
duty after June 30, 1985.  His period of active duty ended 
earlier, in June 1981.



CONCLUSIONS OF LAW

1.  The appellant did not file a timely NOD in response to 
the November 2006 decision that denied his claim for service 
connection for hearing loss.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2009).

2.  The criteria are not been met for entitlement to 
educational assistance under Chapter 32, VEAP.  38 U.S.C.A. § 
3221, 3222, 3223 (West 2002 & Supp. 2009); 
38 C.F.R. § 21.5040, 21.5058, 21.5060, 21. 5062, 21.5064 
(2009).

3.  The criteria also are not met for entitlement to 
educational assistance under Chapter 30, MGIB.  38 U.S.C.A. § 
3011 (West 2002 & Supp. 2009); 38 C.F.R. § 21.7042 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Here, since the Veteran's claims are being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA does not apply because the 
issues presented are solely of statutory and regulatory 
interpretation and/or the claims are barred as a matter of 
law in that they cannot be substantiated.  See Smith v. 
Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).



II.  Timeliness of NOD

The Veteran contends he initiated an appeal of the November 
2006 denial of his claim for service connection for hearing 
loss by filing a timely NOD.  He testified during his hearing 
that he submitted his NOD on November 15, 2007, so within the 
required one year of receiving notification of that decision 
denying this claim, and he was at a loss and unable to 
explain why the RO did not receive his NOD any earlier than 
December 10, 2007, when it was date-stamped as received.  

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal (e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200 
(2009).  

A notice of disagreement (NOD) must express disagreement with 
a determination of the agency of original jurisdiction and 
express a desire to contest the result and must be filed in 
writing by the claimant with the RO within one year after the 
date of mailing of notice of the RO decision.  38 C.F.R. § 
20.302 (2009).  The date of mailing of the letter of 
notification will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a) (2009).  In 
computing the time limit for filing a written document, the 
first day of the specified period will be excluded and the 
last day included.  Where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
20.305(b).  An NOD may be filed by the claimant or his 
authorized representative.  38 C.F.R. § 20.201 (2009).  

While special wording is not required, the NOD must be in 
terms that can reasonably be construed as disagreement with 
the determination and a desire for appellate review.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2009); 
see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002).



In May 2006, the Veteran filed an initial claim for service 
connection for hearing loss.  This was subsequently denied on 
the merits by the RO in a rating decision dated November 21, 
2006.  Shortly thereafter, the RO sent him a notice letter on 
November 28, 2006, informing him of the unfavorable outcome 
of that decision and explicitly indicating he had one year 
from the date of that letter (so, until November 28, 2007) to 
appeal the decision.  In addition, the RO enclosed a VA Form 
4107 explaining his procedural and appellate rights.

Importantly, the Veteran then submitted an undated written 
communication disagreeing with the hearing loss denial, but 
which was date-stamped as not received by the RO until 
December 10, 2007.  The letter stated that "[t]his is my 
notice of disagreement," removing any doubt that the letter 
did not intend to serve as a NOD.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.201; see also Gallegos v. Principi, supra.  

In a February 2008 rating decision, the RO deemed the 
Veteran's NOD as untimely, meaning that he had failed to meet 
the preliminary requirement for appealing the claim for 
service connection for hearing loss to the Board.  He then 
appealed the NOD timeliness issue.

The Veteran's NOD, received on December 10, 2007, was not 
postmarked.  He submitted no other evidence, such as a 
certified or registered mail receipt from the U.S. Post 
Office, which might in turn show when he actually mailed the 
document.  In this regard, VA regulations provide that, 
absent evidence of a postmark, it is presumed that any 
written document required to be filed within a specified 
period of time, which includes an NOD or substantive appeal, 
was mailed five days prior to the actual receipt of the 
document by the RO; this excludes Saturdays, Sundays, and 
legal holidays.  38 C.F.R. §§ 20.305(a), 20.306 (2009).  
So, excluding the foregoing weekend, the earliest that the 
Monday, December 10, 2007 communication may be presumed to 
have been sent was only Monday, December 3, 2007.  Id.  This 
is still beyond the one-year filing deadline, which expired 
on November 28, 2007, for submitting a timely NOD in response 
to the denial of the hearing loss claim.  38 C.F.R. § 20.302.

In addition, the RO received no earlier written 
communications from the Veteran expressing disagreement with 
that November 2006 rating decision that could be used or 
cited as an alternative NOD.

The Veteran also argues that his NOD was received by the RO 
only 12 days after the deadline, and thus, should nonetheless 
be considered as a timely appeal in light of his long record 
of service in the U.S. Marines Corp.  But there simply are no 
statutory or regulatory provisions authorizing the Board to 
extend the deadline for filing an NOD even in this 
circumstance.  The Board is sympathetic to the appellant's 
arguments but, unfortunately, is unable to provide a legal 
remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) 
("This Court must interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").

In summary, because the Veteran's NOD was not received at the 
RO until December 10, 2007, it was untimely.  And since, as a 
consequence, his claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Educational Assistance Benefits

The Veteran has claimed entitlement to VEAP benefits under 
Chapter 32, Title 38, of the United States Code and to MGIB 
benefits under Chapter 30, Title 38, of the United States 
Code.  

The Veterans Educational Assistance Program (VEAP), codified 
at Chapter 32, Title 38, United States Code, is available to 
Veterans who entered service after December 31, 1976 and 
before July 1, 1985.  38 U.S.C.A. § 3221 (West 2002); 38 
C.F.R. § 21.5040 (2009).  A Veteran establishes eligibility 
for education benefits under Chapter 32 by enrolling in the 
program and participating during active service prior to July 
1, 1985.  Each person electing to participate in the program 
shall agree to have a monthly deduction made from the 
person's military pay in an amount ranging from $25 to $100, 
and the maximum total contribution allowed per person is 
$2,700.  A lump sum payment may be made in lieu of the 
monthly payments.  See 38 U.S.C.A. § 3222 (West 2002); 
38 C.F.R. § 21.5052 (2009).

The provisions of 38 U.S.C.A. § 3221(d) essentially state 
that, if a participant disenrolls from the program, he 
forfeits any entitlement to benefits under the program and is 
eligible for a refund of such participant's contribution.  
Under 38 C.F.R. § 21.5060(a)(1) (2009), an individual may 
voluntary disenroll at anytime after the initial 12 months of 
participation.  Further, under 38 C.F.R. § 21.5062 (2009), an 
individual will be disenrolled effective: (a) the date the VA 
or Service Department determines he or she has ceased to be 
legally entitled to participate; or (b) on the date the 
individual negotiates the check which represents a refund of 
his or her remaining contributions to the fund, whichever is 
earlier.  

The Veteran's DD Form 214 lists his period of active duty 
service from June 1978 to June 1981.  So, he meets all 
requirements for the minimum length of active duty service 
and requirements as to dates of service applicable to the 
Chapter 32 VEAP program.  38 U.S.C.A. § 3221 (West 2002); 38 
C.F.R. § 21.5040 (2009).  

Nonetheless, records in his claims file reflect that he 
disenrolled from the VEAP in January 1982.  Indeed, he 
received a full refund of his VEAP contributions on January 
1, 1982, in the amount of $1,275.00 on January 1, 1982.  See 
38 C.F.R. § 21.5060, 21.5062.  As he disenrolled, he was no 
longer eligible for participation in the program.  Notably, 
he was no longer on active duty when he disenrolled and did 
not reenlist in service.

The Veteran admitted that he already received a refund of his 
chapter 32 contributions, of approximately $1200, similar to 
that reflected by the record.  See personal hearing 
transcript, at 11.  And there is no contention, let alone 
evidence of record, that he reenrolled in this program while 
still eligible.  As such, he is no longer entitled to 
benefits under Chapter 32.  While it is unfortunate that the 
Veteran withdrew his participation and contribution to the 
VEAP, the fact remains that he forfeited his right to 
participate in the program when he disenrolled and received 
his refund of contributions in the VEAP.

The Board notes that in 1996, the Veterans' Benefits 
Improvements Act of 1996, Pub. L. No. 104- 275, 110 Stat. 
3322 (Oct. 9, 1996) extended eligibility for the Chapter 30 
(MGIB) program to additional Chapter 32 (VEAP) participants.  
Under the provisions of Section 106 of Public Law 104-275, a 
Chapter 32 participant with money in the Chapter 32 fund 
could be eligible for Chapter 30 benefits if, in pertinent 
part, the individual was a participant in Chapter 32 (VEAP) 
on October 9, 1996.  

But, the Veterans' Benefits Improvements Act of 1996 does not 
provide the Veteran any means of establishing MGIB benefits.  
Indeed, he did not have any money still in the VEAP fund 
after January 1982.  He thus discontinued VEAP participation 
well before October 9, 1996, which in turn precluded his 
ability to convert Chapter 32 (VEAP) benefits to Chapter 30 
(MGIB) benefits.

The Board further considers whether the Veteran is otherwise 
eligible for Chapter 30, MGIB educational assistance 
benefits.  Basic educational assistance benefits under the 
provisions of Chapter 30, Title 38 United States Code 
(Montgomery GI Bill or Chapter 30 benefits) provide, inter 
alia, an educational assistance program to assist in the 
readjustment of members of the Armed Forces to civilian life 
after their separation from military service.  38 U.S.C.A. § 
3001.  The program is available to individuals who meet 
certain criteria of basic eligibility, including active duty 
during certain prescribed dates or meeting certain other 
criteria for basic eligibility for educational assistance.  
38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2009).  

The Board emphasizes that eligibility for Chapter 30 benefits 
may be established when an individual first entered into 
active duty as a member of the Armed Forces after June 30, 
1985.  See 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 
21.7042(a)(1).  To the contrary, though, the Veteran's 
DD Form 214 lists his period of active duty service from 
June 1978 to June 1981.  Unfortunately for his claim, there 
is simply no possibility that he can establish that he first 
served in the Armed Forces or active duty after the cut-off 
date of June 30, 1985, since his service records clearly 
demonstrate otherwise.  And without showing this preliminary 
requirement, the Board cannot consider him for Chapter 30 
benefits eligibility.  

Based on the foregoing, the Board finds that the evidence 
fails to establish that the Veteran is eligible for 
educational assistance benefits under either Chapters 30 or 
32.  Accordingly, as the disposition of his claims is based 
on the law, and not the facts of the case, these claims must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The Veteran did not file a timely NOD in response to the 
November 2006 rating decision denying service connection for 
hearing loss.

The claim for Chapter 32, VEAP educational benefits is 
denied.

The claim for Chapter 30, Montgomery GI Bill educational 
benefits is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


